DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Claims 13-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/2/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Miller (US20050252300 herein after “Miller”).

Claim 1: Miller discloses a device comprising: a transducer comprising: a first conductor (a pressure switch 600 with a conductive member 612; Fig. 6, [0037]); a diaphragm (diaphragm 610) configured to move relative to the first conductor (conductive member 612 is positioned at a distance relative to the diaphragm 610 [0037]); a reference volume (the volume between base plate 608 and diaphragm 610) in communication with an external environment (the volume communicates through valve 614 to the external environment [0037-0038]), the diaphragm separating the reference volume and the external environment (diaphragm 610 separates external environment and from the internal volume, Fig. 6, [0037-0038]); and a controller (the logic is implemented using microcontrollers, microprocessors [0074]) operably coupled to the transducer and configured to determine an air pressure of the external environment based at least in part on movement of the diaphragm (the microprocessor/microcontroller coupled to the pressure sensor switch determines an ambient air pressure based on the contact between conductive member 612 and the diaphragm, [0037, 0039]).

Claim 10:  Miller teaches the device of claim 1, previous.  Miller further teaches a die (circuit substrate 602) supporting the first conductor and the diaphragm, wherein the die defines at least a portion of the reference volume (the substrate 602 defines the volume between the base plate 608 and the diaphragm 610, wherein the base plate 608 and diaphragm 610 are secured to the substrate 602, therefore the substrate supports the conductor 602 via the base plate 608 and defines the reference volume between the diaphragm 610 and base plate 608.)

Claim 19: Miller discloses a method of determining air pressure of an external environment comprising: moving a diaphragm (diaphragm 610) of a transducer (pressure switch 600) and changing a size of a reference volume (the volume between the base plate 608 and the diaphragm 610) of the transducer, the reference volume being vented to the external environment (the volume communicates through valve 614 to the external environment [0037-0038]); and determining the air pressure of the external environment based at least in part on movement of the diaphragm of the transducer (the microprocessor/microcontroller coupled to the pressure sensor switch determines an ambient air pressure based on the contact between conductive member 612 and the diaphragm 610 which moves due to ambient air pressure, [0037, 0039]).

Claims 1, 5, 7-10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Besling et al. (US8833171 herein after “Besling”).
Claim 1:  Besling discloses a device comprising: a transducer comprising: a first conductor (sensor 140); a diaphragm (membrane 203) configured to move relative to the first conductor (the membrane 203 is actuated to move relative to the electrode 202); a reference volume (chamber/gap region 205) in communication with an external environment (the gap region 205 communicated to the external environment through openings 207, 208), the diaphragm separating the reference volume and the external environment (see Fig. 2); and a controller operably coupled to the transducer and configured to determine an air pressure of the external environment (col. 5, line 37- col. 6, line 19) based at least in part on movement of the diaphragm (see col. 7, lines 33-45.  The device of Besling uses an integrated circuit including an actuator circuit to actuate the membrane and a frequency characteristic is detected by either the biasing circuit 130 or sensor 140 (the first conductor).  Therefore, there is a controller which is capable of using a detected frequency of the membrane in order to determine pressure.)

Claim 5:  Besling discloses the device of claim 1.  Besling discloses wherein the controller is configured to supply an alternating voltage to the diaphragm and the first conductor (col. 7, lines 53-55: bias is applied to electrodes 202 and 201 in order to actuate the membrane 203) to electrostatically actuate (Fig. 5A shows the deflection of the center of a membrane by electrostatic actuation as a function of an actuation frequency. Col. 9, lines 22-33) the diaphragm and cause movement of the diaphragm relative to the first conductor (col. 7, lines 53-55: the bias applied to the electrodes 201, 202 causes actuation of the membrane 203).

Claim 7:  Besling discloses the device of claim 1, previous.  Besling discloses the device of claim 1, wherein the controller is configured to supply voltage to the diaphragm and cause the diaphragm to vibrate which changes the size of the reference volume (col. 7, lines 53-55: the bias applied to the electrodes 201, 202 causes actuation of the membrane and changes the size of the volume between the membrane 203 and the planar electrode 202).

Claim 8. Besling discloses the device of claim 7. Besling discloses wherein the diaphragm includes a second conductor (electrode 201) and a substrate (substrate 209), wherein to determine the air pressure of the external environment, the controller is configured to determine an electric potential between the first conductor 202 and the second conductor 201 which changes over time with vibration of the diaphragm (col. 9, line 65-col. 10, line 13: The membrane is excited by the electrostatic force and its motion is detected by measuring the capacitive current (the capacitance between the electrodes 201 and 202 is a function of the distance z.sub.0+.DELTA.z)).

Claim 9:  Besling discloses the device of claim 8, previous.  Besling further teaches wherein the reference volume (gap 205) separates the first conductor (electrode 202) and the second conductor (electrode 201). 

Claim 10:  Besling discloses the device of claim 1, previous.  Besling discloses a die (substrate regions 204, 206, 209) supporting the first conductor (electrode 202) and the diaphragm (membrane 203), wherein the die defines at least apportion of the reference volume (the sides of the gap 205 are defined by the substrate 204, 206 and the bottom is defined by the substrate 209). 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Williams (US3374671 herein after “Williams”)
Claim 2:  Miller teaches the device of claim 1, previous.  Miller fails to teach wherein the controller is further configured to determine elevation based at least in part on the air pressure of the external environment.
	However, Williams teaches a transducer 10, Fig. 1, wherein a side of the diaphragm 14 is exposed to ambient pressure and the other side of the diaphragm has a pressure corresponding to a previous atmospheric pressure of the device (col. 1, lines 40-45, col. 3, lines 24-32).  
	Elevation has a correlation to ambient/atmospheric pressure, as taught by Williams, and therefore the elevation can be determined from a detected pressure.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Miller in order to determine elevation based in part on the air pressure of the external environment as taught by Williams and thereby have a pressure switch which can indicate a threshold elevation from the detected pressure. 

Claims 3, 4, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Miller, pressure sensor 900 embodiment of Fig. 9 (herein after “Miller2”).
Claim 3:  Miller teaches the device of claim 1, previous.  Miller fails to teach wherein the controller is configured to determine the air pressure of the external environment based at least in part on a resonance frequency of the transducer.
	However, Miller2 teaches a pressure sensor 900 configured to determine the air pressure of the external environment based at least in part on the resonance frequency of the transducer ([0044]  FIG. 9 illustrates a pressure sensor 900 adapted to respond to a resonator element 902 and an associated oscillator circuit 904 disposed within the volume 906 of the enclosure. Pressure on the outside of the diaphragm 906 causes it to flex inwardly into the enclosure thereby reducing the volume 904 of the enclosure and the distance between the diaphragm 908 and the resonator element 902. The resonant frequency of the pressure switch 900 varies with the distance between the diaphragm 908 and the resonator element 902 and the oscillator circuit 902 is responsive to the resonant frequency of the resonant cavity. The resonant frequency represents an instant pressure value. Thus, the pressure sensor 900 is capable of variable pressure measurement meaning that it is capable of identifying an instant pressure value rather than being limited to indicating when a certain set-point threshold has been crossed.).  The resonator of embodiment of Fig. 9 can be employed without departing from the scope and spirit of the present invention [0045].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the resonator element 902 and the functionality thereof with the embodiment of Fig. 6 in order to provide a fail-safe detection including redundant measurements from both a pressure sensor and pressure switch [0064].
	
Claim 4: Miller in view of Miller2 teaches the device of claim 3, previous.  Miller fails to teach wherein the controller is configured to determine the air pressure of the external environment based at least in part on the resonance frequency of the transducer and a relationship between the resonance frequency of the transducer and the air pressure.
	However, Miller2 teaches [0044]  FIG. 9 illustrates a pressure sensor 900 adapted to respond to a resonator element 902 and an associated oscillator circuit 904 disposed within the volume 906 of the enclosure. Pressure on the outside of the diaphragm 906 causes it to flex inwardly into the enclosure thereby reducing the volume 904 of the enclosure and the distance between the diaphragm 908 and the resonator element 902. The resonant frequency of the pressure switch 900 varies with the distance between the diaphragm 908 and the resonator element 902 and the oscillator circuit 902 is responsive to the resonant frequency of the resonant cavity. The resonant frequency represents an instant pressure value. Thus, the pressure sensor 900 is capable of variable pressure measurement meaning that it is capable of identifying an instant pressure value rather than being limited to indicating when a certain set-point threshold has been crossed. The resonator of embodiment of Fig. 9 can be employed without departing from the scope and spirit of the present invention [0045].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the resonator element 902 and the functionality thereof with the embodiment of Fig. 6 in order to provide a fail-safe detection including redundant measurements from both a pressure sensor and pressure switch [0064].

 Claim 20: Miller teaches the method of claim 19, previous.  Miller fails to teach wherein determining the air pressure of the external environment includes determining the air pressure based at least in part on a resonance frequency of the transducer.
	However, Miller2 teaches [0044]  FIG. 9 illustrates a pressure sensor 900 adapted to respond to a resonator element 902 and an associated oscillator circuit 904 disposed within the volume 906 of the enclosure. Pressure on the outside of the diaphragm 906 causes it to flex inwardly into the enclosure thereby reducing the volume 904 of the enclosure and the distance between the diaphragm 908 and the resonator element 902. The resonant frequency of the pressure switch 900 varies with the distance between the diaphragm 908 and the resonator element 902 and the oscillator circuit 902 is responsive to the resonant frequency of the resonant cavity. The resonant frequency represents an instant pressure value. Thus, the pressure sensor 900 is capable of variable pressure measurement meaning that it is capable of identifying an instant pressure value rather than being limited to indicating when a certain set-point threshold has been crossed. The resonator of embodiment of Fig. 9 can be employed without departing from the scope and spirit of the present invention [0045].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the resonator element 902 and the functionality thereof with the embodiment of Fig. 6 in order to provide a fail-safe detection including redundant measurements from both a pressure sensor and pressure switch [0064].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Miller2 further in view of Thalmayr et al. (US9954513 herein after “Thalmayr”) further in view of Dimeff (US3295360 herein after “Dimeff”).
Claim 5:  Miller teaches the device of claim 1, previous.  Miller fails to teach wherein the controller is configured to supply an alternating voltage to the diaphragm and the first conductor to electrostatically actuate the diaphragm and cause movement of the diaphragm relative to the first conductor.
	However, Miller2 teaches the pressure sensor 900 including a resonator 902 which has a detectable resonant frequency which changes corresponding to the surrounding pressure which is affected by movement of the diaphragm.  Miller2 fails to teach how the resonator is driven and that the resonator is a diaphragm.  
	However, Thalmayr teaches that mechanical resonating structures for use with pressure sensors (col. 1, line 27) can be beams, cantilevers, free-free bridges, free-clamped bridges, clamped-clamped bridges, discs, rings, prisms, cylinders, tubes, spheres, shells, springs, polygons, diaphragms and tori (col. 5, lines 52- col. 6, line 2).  Therefore, different resonant structures are known in the art and can be designed to be compatible with surrounding components, operating environment, and suitable cost.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable resonator shape including a diaphragm as it is a within the scope of a person having ordinary skill in the art to choose from a finite number of identified, predictable solutions. 
	Miller in view of Miller2 further in view of Thalmayr fails to teach wherein the controller is configured to supply an alternating voltage to the diaphragm and the first conductor to electrostatically actuate the diaphragm and cause movement of the diaphragm relative to the first conductor.
	However, Dimeff teaches an A.C. driving voltage for driving a diaphragm 10, Figs. 1, 2.  The changes in resonance of the diaphragm are indicative of the pressure of gas within the cavity 14. (col. 5, lines 1-23.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the diaphragm of Dimeff with the invention of Miller in view of Miller2 further in view of Thalmayr in order to have a configurable sensitivity by increasing or decreasing the tension on the diaphragm.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miller. 
Claim 11:  Miller teaches the device of claim 1, previous.  Miller fails to teach a lid and a base, wherein the lid and the base form a cavity, and wherein the transducer is within the cavity. 
	However, the use of a housing to protect a device is well known in the art.  Using a housing including a lid and a base would allow the device to be positionable onto the base and then safely secured within a cavity formed by the lid and base.  Housings can protect from water, dirt, debris, and mechanical damage to the device.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to house the device of Miller within a lid and base in order to protect the device from dirt, debris, water, and mechanical damage. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miller further in view of Miller2 further in view of Thalmayr.   
Claim 12: Miller teaches the device of claim 11, previous.  Miller fails to teach wherein the transducer is configured to be a microphone.  
	However, Miller2, Fig. 9, teaches a resonator structure for detecting pressure. Thalmayr teaches the various applications of resonator structures including pressure sensors and microphones (col. 1, lines 23-31).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the transducer of Miller as a microphone, including the resonator design of Miller2, as resonator structures are known in the art to applicable as a pressure sensor, switch, or microphone, as taught by Thalmayr in order to use the sensing device for various applications. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Besling in view of Dimeff. 
Claim 6: Besling discloses the device of claim 5, previous.  Besling further teaches wherein the controller is further configured to determine the air pressure of the external environment based at least in part on determining a frequency of the alternating voltage at which a phase change of the voltage occurs (claim 2: wherein the sensor is configured and arranged to detect a frequency-based characteristic of the membrane by detecting the frequency above which at least one of the membrane amplitude and membrane phase starts to decrease, and provide the indication of the pressure in the chamber based upon the detected frequency.)
	Besling fails to teach applying an alternating current to the diaphragm at varying frequencies.  However, the membrane is actuated by the biased electrodes 201, 202.  The amplitude and phase of the membrane deflection are detected to indicate ambient pressure.  Supplying an alternating current to the diaphragm will also cause movement of the diaphragm.  The phase change is still detectable without supplying an alternating current to the diaphragm.  
	However, Dimeff teaches a variable frequency oscillator 19 to drive a diaphragm (col. 5, lines 15-23) using an alternating current supplied to the diaphragm.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to supply an alternating current to the diaphragm in order to vibrate the diaphragm at a specified frequency and amplitude in order to be able to also detect the density as well as the pressure of the gas within the cavity.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  WO2016037847, US20020115198; related art, both teach resonant membrane sensors. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        6/7/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861